Action by plaintiff to recover damages for the loss of the services of his daughter, who had been employed in his business as a saleswoman, occasioned by her illness consequent upon a criminal abortion alleged to have been performed by appellant and to which plaintiff’s daughter had submitted. Order denying motion to dismiss the complaint as to the appellant reversed on the law, with ten dollars costs and disbursements, and the complaint dismissed on the law, with ten dollars costs. The complaint is insufficient in law to constitute a cause of action in that it fails to state facts tending to show the existence of a de jure relationship of master and servant between plaintiff and Ms daughter or that the wrongful act of the appellant, although criminal in nature, was a harm by which it was sought intentionally to interfere with the plaintiff’s right to his daughter’s services. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.